Citation Nr: 0933157	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  09-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to May 
1981.  He died in October 2006.  The appellant in this case 
is seeking Department of Veterans Affairs (VA) benefits as 
the Veteran's widow.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in December 2008, and a 
substantive appeal was received in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2009 substantive appeal, the appellant 
requested a hearing before a member of the Board at the local 
VA office.  In an attached form, it appears that the 
appellant has asked for a videoconference hearing.  In 
accordance with 38 C.F.R. § 20.700 (2008), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Under the circumstances, this case must be 
returned to the RO so that the appellant is afforded an 
opportunity to present testimony at a Board hearing at the 
RO.



To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
actions:

The RO should schedule the appellant for 
a Board videoconference hearing at the 
RO. The RO should notify the appellant 
and her representative of the date, time 
and place of the hearing. After the 
hearing is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

